UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 6, 2010 Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 1-6314 (Commission file number) 04-1717070 (I.R.S. Employer Identification No.) 15901 Olden Street, Sylmar, California91342-1093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(818) 362-8391 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On October 6, 2010, Tutor Perini Corporation announced that it intends to offer up to $300 million of senior unsecurednotes.A copy of the press release is being furnished as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits (d) Exhibits 99.1Press release dated October 6, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 6, 2010 Tutor Perini Corporation By:/s/Kenneth R. Burk Kenneth R. Burk Executive Vice President and Chief Financial Officer
